DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 This Office Action is in response to Applicant’s amendments filed 7/19/2022 wherein Claims 1-12 are amended, no new claims added, no claims canceled. Therefore, claims 1-12 are currently pending in this application.
The Applicant’s replacement drawing sheets dated 7/19/2022 are accepted by the Examiner. The Applicant’s amendments located within the replacement drawing sheets have overcome each and every drawing objection previously set forth in the Non-Final Rejection dated 3/18/2022.
The Applicant’s replacement paragraphs within the Specification dated 7/19/2022 are accepted by the Examiner. The Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final Rejection dated 3/18/2022. However, new specification objections are made below.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final Rejection dated 3/18/2022. Therefore, each and every claim objection previously set forth in the Non-Final Rejection is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection previously set forth under 35 U.S.C. 112(b) in the Non-Final Rejection dated 3/18/2022. Therefore, each and every claim rejection previously set forth under 35 U.S.C. 112(b) in the Non-Final Rejection is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 15-19, filed 7/19/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alvarez et al. (US 2018/0078687 A1).
Specification
 The disclosure is objected to because of the following informalities: 
Page 3 of Specification dated 7/19/2022 is objected to as line 11 recites “the inner lower edge of the ring 6”. This is the incorrect reference numeral for the ring. The examiner suggests amending this to recite “the inner lower edge of the ring [[6]] 5”.
Page 3 of Specification dated 7/19/2022 is objected to as line 14 recites “interior channel or annulus 6”. Reference numeral 6 refers to the lower flange not the interior channel or annulus. The examiner suggests amending this to recite “interior channel or annulus [[6]] 10”.
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1, line 8 recites “a breast pump”. Claim 1, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 1, line 8 to recite “[[a]] the breast pump” as claim 1, line 8 is referring to the same breast pump.  
Claim 1, line 16 is suggested to be amended as “during usage of said sealing ring” to improve the claim language throughout the claim.
Claim 1, line 17 recites “a breast pump”. Claim 1, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 1, line 17 to recite “[[a]] the breast pump” as claim 1, line 17 is referring to the same breast pump.  
Claim 1, lines 17-18 recites “a breast pump”. Claim 1, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 1, lines 17-18 to recite “[[a]] the breast pump” as claim 1, lines 17-18 is referring to the same breast pump.  
Claim 1, line 18 recites “a breast pump”. Claim 1, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 1, line 18 to recite “[[a]] the breast pump” as claim 1, line 18 is referring to the same breast pump.  
Claim 1, line 19 recites “a breast pump”. Claim 1, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 1, line 19 to recite “[[a]] the breast pump” as claim 1, line 19 is referring to the same breast pump.  
 Claims 2-9, line 1 should each be amended to recite “The physiological stimulator and the shield component” to improve the preamble and claim language.
Claim 2, line 2 should be amended to recite “said stimulator and said shield component[[s]]” to improve the claim language.
Claim 5, line 3 should be amended to recite “the shield component and sealing ring” to improve the claim language consistency.
Claim 8, line 2 recites “the lower flange of said C shaped ring”. The Examiner suggests amending this to recite “the lower flange of said sealing ring” as Claim 1, lines 2-3 recites “said sealing ring being C-shaped in cross-section and having an upper flange, a lower flange”. Therefore, to improve the language consistency the Examiner suggests the aforementioned language.
Claim 8, line 4 should be amended to recite “[[a]] the breast” as “a breast” has been previously recited within claim 1, line 15.
Claim 10, line 7 recites “a breast pump”. Claim 10, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 10, line 7 to recite “[[a]] the breast pump” as claim 10, line 7 is referring to the same breast pump.  
Claim 10, line 10 recites “upwardly expending portion”. The Examiner suggests amending this to recite “upwardly extending portion” to resolve the spelling error.
Claim 10, lines 11-12 recite “upwardly expending portion”. The Examiner suggests amending this to recite “upwardly extending portion” to resolve the spelling error.
Claim 10, line 13 recite “therein be biased”. The Examiner suggests amending this to recite either “therein is [[be]] biased” or “therein being biased” to improve the grammar of the claim.
Claim 10, lines 14-15 recite “a breast pump”. Claim 10, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 10, lines 14-15 to recite “[[a]] the breast pump” as claim 10, line 14-15  is referring to the same breast pump.  
Claim 10, line 15 recites “a breast pump”. Claim 10, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 10, line 15 to recite “[[a]] the breast pump” as claim 10, line 15 is referring to the same breast pump.  
Claim 10, line 16 recites “a breast pump”. Claim 10, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 10, line 16 to recite “[[a]] the breast pump” as claim 10, line 16 is referring to the same breast pump.  
Claim 10, lines 16-17 recite “a breast pump”. Claim 10, line 2 already recites “a breast pump”. Therefore, the Examiner suggests amending claim 10, lines 16-17 to recite “[[a]] the breast pump” as claim 10, line 16-17 is referring to the same breast pump.  
Claims 11-12, line 1 should each be amended to recite “The physiological stimulator and the shield component” to improve the preamble and claim language.
Claim 11, lines 3-4 recite “ than distal aspects of the stimulator that locate more proximal to a breast pump”. The Examiner suggests amending this to recite “that distal aspects of the stimulator are located more proximal to [[a]] the breast pump” to improve the grammar of the claim language and because breast pump has been previously recited within claim 10, line 2.
Claim 12, line 3 recites “sealing ring annulus”. The Examiner suggests amending this to recite “sealing ring ” as the stimulator connects with a lower flange of the sealing ring. The Examiner believes annulus is mistakenly included within the limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1, line 6 recite “the lower end of said conical segment”. There is a lack of antecedent basis for this claim limitation. Therefore, the Examiner suggests amending this to recite “[[the]] a lower end of said conical segment”.
Claims 2-8 are rejected as they are dependent upon a claim rejected under 35 U.S.C. 112(b).
Claim 9, line 3 recites “an upper extension”. It is unclear to the Examiner if the “upper extension” is the same structure as the “an integral upwardly extending portion” of claim 1, line 11-12. For the purpose of examination, the limitation “an upper extension” will be interpreted as the same as “an integral upwardly extending portion”. The Examiner suggests amending claim 9, line 3 to recite” than the integral upwardly extending portion”.
Claim 10, lines 5-6 recites “the lower end of said conical segment”. There is a lack of antecedent basis for this claim limitation. Therefore, the Examiner suggests amending this to recite “[[the]] a lower end of said conical segment”.
Claim 10, line 9 recites “said physiological stimulator integrally formed with an interior of the shield component”. It is unclear how the stimulator is integrally formed with an interior of the shield component. Rather, it is to the Examiner’s understanding that the physiological stimulator is integrally formed with an interior of the sealing ring. Therefore, for the purpose of examination, the Examiner suggests amending this to recite “said physiological stimulator integrally formed with an interior of the sealing ring ”.
Based on the above interpretation of claim 10, line 9, Claim 10, line 10 which recites “the interior of the shield component” lacks antecedent basis. Therefore, the Examiner suggests amending Claim 10, line 10 to recite “[[the]] an interior of the shield component”.
Claim 12, line 5 recites “within an interior shield component”. Based on the above interpretation of claim 10, line 10 above. The Examiner suggests amending Claim 12, line 5 to recite “within [[an]] the interior of the shield component”.
  Claims 11 and 12 are rejected as they are dependent upon a claim rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al. (US 2018/0078687 A1; hereinafter referred to as Alvarez).
With regards to claim 1, Alvarez discloses (Figs. 1, 3A-4C) a physiological stimulator (350) and a shield component (310) for a breast pump (100), comprising
a sealing ring (305; see [0039] “the expandable membrane 305…the expandable membrane may comprise one or more of a distal sealing region 320…The distal sealing region 320 can form a fluid seal against the breast”), 
said sealing ring being C-shaped in cross-section (see Examiner annotated Fig. 4A below; hereinafter referred to as Fig. A) and having an upper flange (see Fig. A below), a lower flange (see Fig. A below), and a base wall (see Fig. A below) all integrally formed together, and 

    PNG
    media_image1.png
    511
    577
    media_image1.png
    Greyscale

said sealing ring having an integral annulus opening (see Examiner annotated Fig. 4A below; hereinafter referred to as Fig. B) directed inwardly of the said sealing ring (see Fig. B below wherein the integral annulus opening is directed inward of the sealing ring 305), 
said shield component having a conical segment (see at 310 in Figs. 3A-4C) which at the lower end of said conical segment includes a slightly flaring flange (see Fig. B below; wherein flaring flange is interpreted as meaning gradually becoming wider at one end of the conical segment), said flange provided for fitting into said integral annulus opening when preparing said shield component for usage with a breast pump (see Fig. B below, [0037] “The expandable membrane 305 may be coupled to a rigid housing 310”); 

    PNG
    media_image2.png
    509
    663
    media_image2.png
    Greyscale

said stimulator (350) integrally formed with the lower flange of said sealing ring (see [0039] and Fig. 4A and Fig. A above wherein the annotated lower flange is integrally formed with the stimulator 350), 
said stimulator extending radially inward from said lower flange of said sealing ring (see Fig. 4A and Fig. A above), 
said stimulator having an integral upwardly extending portion (rightmost 354 in Fig. 3A and see [0044] “thinner flanking portions 354”) provided for locating interiorly and upwardly within the shield component (see Figs. 3A-4C and the location of the rightmost 354 located interiorly and upwardly within the shield component 310), 
the integral upwardly extending portion of the stimulator being spaced from and located within the shield component (see the rightmost 354 being spaced from and located within the shield component 310 in Figs. 3A-4C), and 
the stimulator therein being biased against a breast (B) of a lactating mother to enhance and induce delivery of milk during usage of said ring (see Fig. 4A-4C; and see [0039], [0044], and [0047-0048]) and said stimulator on the shield component during application with a breast pump during operation of a breast pump, wherein the stimulator, during operation of a breast pump, moves with peristaltic action driven by negative pressure of a breast pump (see Figs. 4A-4C, see [0039], [0044] “the thinner flanking portions can deflect to move the thicker central portion downwards and away from the breast tissue, thereby helping create negative pressure at the breast”, and [0047-0048]).
With regards to claim 5, Alvarez discloses the claimed invention of claim 1, and Alvarez further discloses (Figs. 3A-4C) said stimulator (350) extends approximately halfway up an interior (see at 352 in Fig. 4C) of the shield component (310) when the shield component and ring (305) are prepared for usage (see Figs. 3A-4C which shows the stimulator 350 extending approximately halfway up an interior).
With regards to claim 8, Alvarez discloses the claimed invention of claim 1, and Alvarez further discloses (Figs. 3A-4C) the lower flange (see Fig. A above) of said C-shaped ring (305) extends inwardly a sufficient distance to provide an increased and improved surface area for sealing of the shield component and provide contact around a breast (B) during usage (see Figs. 3A-4C and see [0039] “the expandable membrane 305…the expandable membrane may comprise one or more of a distal sealing region 320…The distal sealing region 320 can form a fluid seal against the breast”).
With regards to claim 9, Alvarez discloses the claimed invention of claim 1, and Alvarez discloses (Figs. 3A-4C) a portion (352; [0044], and [0047-0048]) of the stimulator (350) integrally connecting with the lower flange (see Fig. A above) of the sealing ring (305) is wider than an upper extension (rightmost 354 in Figs. 3A-4C; see 35 U.S.C. 112(b) above wherein “upper extension” is interpreted as “the integral upwardly extending portion” of claim 1; see [0044] “thicker central portion 352 disposed between thinner flanking portions 354” and [0047-0048]), said portion being located within the shield component (see Figs. 3A-4C wherein said portion 352 is located within the shield component 310).

With regards to claim 10, Alvarez discloses (Figs. 1, 3A-4C) a physiological stimulator (350) and a shield component (310) for a breast pump (100), comprising 
a sealing ring (305; see [0039] “the expandable membrane 305…the expandable membrane may comprise one or more of a distal sealing region 320…The distal sealing region 320 can form a fluid seal against the breast”), 
said sealing ring being shaped to accommodate insertion of the shield component therein (see Fig. A reiterated below at the annotated C-shape wherein the sealing ring 305 is shaped to accommodate insertion of the shield component 310 and [0037]), with said sealing ring having an integral annulus opening (see Fig. B reiterated below) directed inwardly of said sealing ring (see Fig. B reiterated below wherein the integral annulus opening is directed inward of the sealing ring 305), said shield component having a conical segment (see at 310 in Figs. 3A-4C) which at the lower end (see Fig. B reiterated below) of said conical segment includes a slightly flaring flange (see Fig. B reiterated below wherein slightly flaring flange is interpreted as meaning gradually becoming wider at one end of the conical segment), said flange provided for fitting into the sealing ring when preparing said shield component for usage with a breast pump (see Fig. B below, [0037] “The expandable membrane 305 may be coupled to a rigid housing 310”); 

    PNG
    media_image1.png
    511
    577
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    509
    663
    media_image2.png
    Greyscale

said physiological stimulator (350) integrally formed with an interior of the shield component (see Examiner’s 35 U.S.C. 112(b) rejection above wherein the physiological stimulator integrally formed with an interior of the shield component is interpreted as meaning integrally formed with an interior of the sealing ring; see Figs. 4A-4C which shows the stimulator 350 integrally formed with an interior, see at annotated integral annulus opening in Fig. B above, of the sealing ring 305), 
said stimulator extending radially inward from the interior of the shield component (see Fig. 4A and Fig. A above wherein the stimulator 350 extends radially inward from the interior, shown at 315 in Fig. 3A) and having an upwardly expending portion (see Figs. 3A-4C and the location of the rightmost 354 located interiorly and upwardly within the shield component 310) extending upwardly into the interior of the shield component (see Figs. 3A-4C), the upwardly expending portion being spaced from and located within the shield component (see Figs. 4A-4C shows the rightmost 354 being spaced from and located within the shield component 310), and the stimulator therein be biased against a breast (B) of a lactating mother to enhance and induce delivery of milk during usage of said shield component with a breast pump during operation of a breast pump (see Fig. 4A-4C; and see [0039], [0044], and [0047-0048]), wherein the stimulator, during operation of a breast pump, moves with peristaltic action driven by negative pressure of a breast pump (see Figs. 4A-4C, see [0039], [0044] “the thinner flanking portions can deflect to move the thicker central portion downwards and away from the breast tissue, thereby helping create negative pressure at the breast”, and [0047-0048]).
With regards to claim 11, Alvarez discloses the claimed invention of claim 10, and Alvarez further discloses (Figs. 3A-4C) proximal aspects (352; see [0044] “thicker central portion 352 disposed between thinner flanking portions 354”) of the stimulator that contact a body (B) are thicker than distal aspects (rightmost 354 in Figs. 3A-4C) of the stimulator that locate more proximal (more proximal is being interpreted as meaning that the distal aspects are located in closer proximity to the breast pump than the proximal aspects; as shown in Figs. 3A-4C the distal aspects are in closer proximity to the breast pump than the proximal aspects) to a breast pump (100).
With regards to claim 12, Alvarez discloses the claimed invention of claim 10, and Alvarez further discloses (Figs. 3A-4C) a lower portion (see 352 in Figs. 3A-4C) of the stimulator (350) connects with a lower flange (see Fig. A reiterated below) of the sealing ring annulus (305; see Examiner claim objection wherein sealing ring annulus is interpreted as sealing ring), and said lower portion has a width that is greater than the width of a portion (rightmost 354 in Figs. 3A-4C and [0044] “a thicker central portion 352 disposed between thinner flanking portions 354”) of the stimulator that extends upwardly within an interior shield component (see Figs. 3A-4C wherein a portion, rightmost 354, extends upwardly within an interior of the shield component 310).

    PNG
    media_image1.png
    511
    577
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of  Schlensog (US 6,461,324).
With regards to claim 2, Alvarez discloses the claimed invention of claim 1, however Alvarez is silent with regards to said stimulator and components are formed of a polymer.
Nonetheless, Schlensog teaches (Figs. 1-1A) said stimulator (115) and components (11) are formed of a polymer (see Col. 5, lines 49-67 “the liner is provided with a structured or corrugated surface” and Col. 6, lines 14-34 “The liner 11…is formed of a soft, resilient elastomer” wherein an elastomer is a type of polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the stimulator and components of Alvarez with a teaching of Schlensog such that said stimulator and components are formed of a polymer. One of ordinary skill in the art would have been motivated to make this modification, as Alvarez is silent with regards to what material the structures comprise. Therefore, one of ordinary skill would be refer to Schlensog in order to manufacture the stimulator and components.
The physiological stimulator and the shield component of Alvarez modified in view of Schlensog will hereinafter be referred to as the physiological stimulator and shield component of Alvarez and Schlensog.
With regards to claim 3, the physiological stimulator and shield component of Alvarez and Schlensog teaches the claimed invention of claim 2, however Alvarez is silent with regards to said polymer comprises acrylic resin.
Nonetheless, Schlensog further teaches that acrylic and/or styrene resins are typical example materials suitable for fabricating components of the a shield (see Col. 6, lines 42-47 “acrylic and/or styrene resins”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the physiological stimulator and shield component of Alvarez and Schlensog with a further teaching of Schlensog such that the polymer comprises acrylic resin. One of ordinary skill in the art would have been motivated to make this modification, as Alvarez is silent with regards to what material the structures comprise. Therefore, one of ordinary skill would be refer to Schlensog in order to determine which material to manufacture the stimulator and components of. Schlensog also teaches that acrylic resin is a typical example of a material suitable for fabricating the shell and that it is strong, durable and heat sterilizable (see col. 6, lines 42-47 of Schlensog).
With regards to claim 4, the physiological stimulator and shield component of Alvarez and Schlensog teaches the claimed invention of claim 2, however, Alvarez is silent with regards to said polymer comprises silicone.
Nonetheless, Schlensog teaches (Figs. 1-1A) said polymer (see Col. 5, lines 49-67 and Col. 6, lines 14-34 “The liner 11…is formed of a soft, resilient elastomer” wherein an elastomer is a type of polymer) comprises silicone (see Col. 6, lines 14-34 “a particularly effective material is believed to be silicone rubber”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the polymer of the physiological stimulator and shield component of Alvarez and Schlensog with a further teaching of Schlensog such that the polymer comprises silicone. One of ordinary skill in the art would have been motivated to make this modification, as Alvarez is silent with regards to the material the structures comprise and Schlensog teaches that silicone rubber is a particularly effective material. Therefore, one of ordinary skill would refer to the teaching of Schlensog to manufacture the structures of the invention (see Col. 6, lines 14-34 of Schlensog).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez.
With regards to claim 6, Alvarez discloses the claimed invention of claim 1, Alvarez further discloses that the stimulator (350) simulates the tongue of an infant (see [0039] “The curved region 350 can simulate the tongue of an infant” and [0044]). However, Alvarez is silent with regards to the said stimulator having a width of approximately 2 degrees to 20 degrees of an inner circumference of the sealing ring.
Nonetheless, it would have been obvious to one of ordinary skill in the art to create the stimulator such that said stimulator has a width of approximately 2 degrees to 20 degrees of an inner circumference of the sealing ring for the purpose of simulating a tongue of an infant, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With regards to claim 7, Alvarez teaches the claimed invention of claim 6, Alvarez further teaches that the stimulator (350) simulates the tongue of an infant (see [0039] “The curved region 350 can simulate the tongue of an infant” and [0044]). However, Alvarez is silent with regards to said stimulator extends inwardly of the shield component and above the integral sealing ring for approximately ½ inch to 1 ½ inches in length.
Nonetheless, it would have been obvious to one of ordinary skill in the art to create the stimulator such that said stimulator extends inwardly of the shield component and above the integral sealing ring for approximately ½ inch to 1 ½ inches in length for the purpose of simulating a tongue of an infant, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion                                                                                                                                                                                    
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783